Citation Nr: 1310134	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to December 1964.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which granted service connection for PTSD with an initial evaluation of 30 percent, effective January 24, 2008.  Following a timely notice of disagreement, in a March 2010 rating decision, the RO increased the Veteran's disability evaluation for PTSD to 50 percent, effective January 24, 2008.  Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").

In January 2010, the Veteran testified at a hearing before a Decision Review Officer ("DRO") at the St. Petersburg RO.  In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2012).  The Board accepts this evidence for inclusion in the record. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.




REMAND

The Veteran states that the symptoms of his service-connected PTSD have increased in severity and are greater than the current disability evaluation contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).   

Moreover, while the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims ("Court") has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this case, review of the claims folder shows that, although the Veteran was afforded a VA examination in 2009, and in 2010, was granted an increase in the evaluation of his service-connected PTSD based on the current evidence of record, he has recently reported symptomatology suggesting an increase in the severity of his disability, including claims of auditory hallucinations.  Accordingly, and as the Board notes that the last examination was nearly four years ago, a remand for an updated PTSD examination is warranted.

Finally, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In this case, as the most recent VA treatment reports of record pertaining to treatment for the Veteran's PTSD appear to be dated December 2009, and do not appear to reflect an increase in the severity of the Veteran's PTSD symptomatology beyond that which is contemplated by the current 50 percent rating, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's service-connected PTSD since December 2009 and associate those reports with the claims folder or with the electronic record via Virtual VA.  Any negative reply should be noted.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should specifically comment on the mental health treatment reports of record.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  The examiner is also asked to discuss whether and how the Veteran's disability affects his activities of daily living and ability to work.  To the extent possible, the examiner should separate symptoms due to PTSD from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate.  The examiner is also asked to assign a Global Assessment Functioning ("GAF") score to the Veteran.  If possible, the examiner should assign a GAF score attributable only to the Veteran's PTSD.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  Any and all opinions must be accompanied by a complete rationale.

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claim should then be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




							(Continued on Next Page)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


